Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered April 5, 1991, convicting defendant upon her plea of guilty of the crime of attempted criminal sale of a controlled substance in the third degree.
Defendant’s only contention on appeal is that her sentence of 2 to 6 years’ imprisonment is harsh and excessive. Defendant pleaded guilty knowing that she would receive the sentence ultimately imposed by County Court. In addition, as a part of the plea arrangement a pending misdemeanor charge was withdrawn. In light of these circumstances, as well as defendant’s past criminal history, we find no abuse of discretion in the sentence imposed by County Court (see, People v Gray, 131 AD2d 590; People v Neira, 130 AD2d 518, lv denied 70 NY2d 715).
Weiss, P. J., Mercure, Crew III, Mahoney and Casey, JJ., concur. Ordered that the judgment is affirmed.